Case 19-11379-JDW   Doc 17    Filed 04/18/19 Entered 04/18/19 15:18:44   Desc Main
                             Document      Page 1 of 12
Case 19-11379-JDW   Doc 17    Filed 04/18/19 Entered 04/18/19 15:18:44   Desc Main
                             Document      Page 2 of 12
Case 19-11379-JDW   Doc 17    Filed 04/18/19 Entered 04/18/19 15:18:44   Desc Main
                             Document      Page 3 of 12
Case 19-11379-JDW   Doc 17    Filed 04/18/19 Entered 04/18/19 15:18:44   Desc Main
                             Document      Page 4 of 12
Case 19-11379-JDW   Doc 17    Filed 04/18/19 Entered 04/18/19 15:18:44   Desc Main
                             Document      Page 5 of 12
Case 19-11379-JDW   Doc 17    Filed 04/18/19 Entered 04/18/19 15:18:44   Desc Main
                             Document      Page 6 of 12
Case 19-11379-JDW   Doc 17    Filed 04/18/19 Entered 04/18/19 15:18:44   Desc Main
                             Document      Page 7 of 12
Case 19-11379-JDW   Doc 17    Filed 04/18/19 Entered 04/18/19 15:18:44   Desc Main
                             Document      Page 8 of 12
Case 19-11379-JDW   Doc 17    Filed 04/18/19 Entered 04/18/19 15:18:44   Desc Main
                             Document      Page 9 of 12
Case 19-11379-JDW   Doc 17    Filed 04/18/19 Entered 04/18/19 15:18:44   Desc Main
                             Document     Page 10 of 12
Case 19-11379-JDW   Doc 17    Filed 04/18/19 Entered 04/18/19 15:18:44   Desc Main
                             Document     Page 11 of 12
Case 19-11379-JDW   Doc 17    Filed 04/18/19 Entered 04/18/19 15:18:44   Desc Main
                             Document     Page 12 of 12
